Exhibit 10.1

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between                                      )    )   
Docket No. 12-023-WA/RB-HC COMMUNITY FIRST, INC.
                                                  )    Columbia,
Tennessee                                                              )    )   
and                                          
                                                  )    )    FEDERAL RESERVE BANK
OF ATLANTA                     )    Atlanta,
Georgia                                                                      )
                                                                        
                             )   

WHEREAS, Community First, Inc., Columbia, Tennessee (“CFI”), a registered bank
holding company, owns and controls Community First Bank & Trust, Columbia,
Tennessee, (the “Bank”), a state-chartered nonmember bank, and various nonbank
subsidiaries;

WHEREAS, it is the common goal of CFI and the Federal Reserve Bank of Atlanta
(the “Reserve Bank”) to maintain the financial soundness of CFI so that CFI may
serve as a source of strength to the Bank;

WHEREAS, CFI and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and

WHEREAS, on April 17, 2012, the board of directors of CFI, at a duly constituted
meeting, adopted a resolution authorizing and directing Louis Holloway to enter
into this Agreement on behalf of CFI, and consenting to compliance with each and
every provision of this Agreement by CFI and its institution-affiliated parties,
as defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as
amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).



--------------------------------------------------------------------------------

NOW, THEREFORE, CFI and the Reserve Bank agree as follows:

Source of Strength

1.        The board of directors of CFI shall take appropriate steps to fully
utilize CFI’s financial and managerial resources, pursuant to section 38A of the
FDI Act (12 U.S.C. § 1830o-1) and section 225.4(a) of Regulation Y of the Board
of Governors of the Federal Reserve System (the “Board of Governors”) (12 C.F.R.
§ 225.4(a)), to serve as a source of strength to the Bank, including, but not
limited to, taking steps to ensure that the Bank complies with the Consent Order
entered into with the Federal Deposit Insurance Corporation on September 20,
2011 and any other supervisory action taken by the Bank’s federal or state
regulator.

Dividends and Distributions

2.        (a)        CFI shall not declare or pay any dividends without the
prior written approval of the Reserve Bank and the Director of the Division of
Banking Supervision and Regulation (the “Director”) of the Board of Governors.

           (b)        CFI shall not directly or indirectly take dividends or any
other form of payment representing a reduction in capital from the Bank without
the prior written approval of the Reserve Bank.

           (c)        CFI and its nonbank subsidiaries shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.

           (d)        All requests for prior approval shall be received by the
Reserve Bank at least 30 days prior to the proposed dividend declaration date,
proposed distribution on subordinated debentures, and required notice of
deferral on trust preferred securities. All requests shall contain, at a
minimum, current and projected information on CFI’s capital, earnings, and

 

2



--------------------------------------------------------------------------------

cash flow; the Bank’s capital, asset quality, earnings, and allowance for loan
and lease losses; and identification of the sources of funds for the proposed
payment or distribution. For requests to declare or pay dividends, CFI must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323).

Debt and Stock Redemption

3.        (a)        CFI and any nonbank subsidiary shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.

           (b)        CFI shall not, directly or indirectly, purchase or redeem
any shares of its stock without the prior written approval of the Reserve Bank.

Capital Plan

4.        Within 60 days of this Agreement, CFI shall submit to the Reserve Bank
an acceptable written plan to maintain sufficient capital at CFI on a
consolidated basis. The plan shall, at a minimum, address, consider, and
include:

           (a)        The consolidated organization’s and the Bank’s current and
future capital requirements, including compliance with the Capital Adequacy
Guidelines for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage
Measure, Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R.
Part 225, App. A and D) and the applicable capital adequacy guidelines for the
Bank issued by the Bank’s federal regulator;

 

3



--------------------------------------------------------------------------------

           (b)        the adequacy of the Bank’s capital, taking into account
the volume of classified credits, its risk profile, the adequacy of the
allowance for loan and lease losses, current and projected asset growth, and
projected earnings;

           (c)        the source and availability of additional funds necessary
to fulfill the consolidated organization’s and the Bank’s future capital
requirements on a timely basis;

           (d)        supervisory requests for additional capital at the Bank or
the requirements of any supervisory action imposed on the Bank by its federal or
state regulator; and

           (e)        the requirements of section 38A of the FDI Act and section
225.4(a) of Regulation Y of the Board of Governors that CFI serve as a source of
strength to the Bank.

5.        CFI shall notify the Reserve Bank, in writing, no more than 45 days
after the end of any quarter in which any of CFI’s capital ratios fall below the
approved plan’s minimum ratios. Together with the notification, CFI shall submit
an acceptable written plan that details the steps that CFI will take to increase
CFI’s capital ratios to or above the approved plan’s minimums.

Cash Flow Projections

6.        Within 60 days of this Agreement, CFI shall submit to the Reserve Bank
a written statement of its planned sources and uses of cash for debt service,
operating expenses, and other purposes (“Cash Flow Projection”) for 2012. CFI
shall submit to the Reserve Bank a Cash Flow Projection for each calendar year
subsequent to 2012 at least one month prior to the beginning of that calendar
year.

Compliance with Laws and Regulations

7.        (a)        In appointing any new director or senior executive officer,
or changing the responsibilities of any senior executive officer so that the
officer would assume a different senior

 

4



--------------------------------------------------------------------------------

executive officer position, CFI shall comply with the notice provisions of
section 32 of the FDI Act (12 U.S.C. § 1831i) and Subpart H of Regulation Y of
the Board of Governors (12 C.F.R. §§ 225.71 et seq.).

           (b)        CFI shall comply with the restrictions on indemnification
and severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).

Progress Reports

8.        Within 45 days after the end of each calendar quarter following the
date of this Agreement, the board of directors shall submit to the Reserve Bank
written progress reports detailing the form and manner of all actions taken to
secure compliance with the provisions of this Agreement and the results thereof,
and a parent company only balance sheet, income statement, and, as applicable,
report of changes in stockholders’ equity.

Approval and Implementation of Plan

9.        (a)        CFI shall submit a written capital plan that is acceptable
to the Reserve Bank within the applicable time period set forth in paragraph 3
of this Agreement.

           (b)        Within 10 days of approval by the Reserve Bank, CFI shall
adopt the approved capital plan. Upon adoption, CFI shall promptly implement the
approved plan, and thereafter fully comply with it.

           (c)        During the term of this Agreement, the approved capital
plan shall not be amended or rescinded without the prior written approval of the
Reserve Bank.

Communications

10.        All communications regarding this Agreement shall be sent to:

           (a)        Mr. Robert Hawkins

                        Assistant Vice President

 

5



--------------------------------------------------------------------------------

                        Federal Reserve Bank of Atlanta

                        1000 Peachtree Street

                        Atlanta, Georgia 30309

           (b)        Mr. Louis Holloway

                        President and Chief Executive Officer

                        Community First, Inc.

                        501 South James Campbell Blvd.

                        Columbia, Tennessee 38401

Miscellaneous

11.        Notwithstanding any provision of this Agreement, the Reserve Bank
may, in its sole discretion, grant written extensions of time to CFI to comply
with any provision of this Agreement.

12.        The provisions of this Agreement shall be binding upon CFI and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.

13.        Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.

14.        The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, or any other federal or state
agency from taking any other action affecting CFI, the Bank, any nonbank
subsidiary of CFI, or any of their current or former institution-affiliated
parties and their successors and assigns.

15.        Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 19th day of April, 2012.

 

COMMUNITY FIRST, INC     FEDERAL RESERVE BANK OF ATLANTA By:   /s/ Louis
Holloway     By:   /s/ Robert Hawkins  

Louis Holloway

President and Chief Executive

     

Robert Hawkins

Officer Assistant Vice President

 

7